DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s amendment filed on 03/24/2021. Claims 1-19 are currently pending in the application. An action follows below:
Response to Arguments
The claim objections and rejections under 35 U.S.C. 112(b) in the previous Office action dated 01/06/2021 have been withdrawn in light of the amendment to claims.
In response to the rejections of claims 8, 10, 17 and 19 under 35 U.S.C. 112(a) in the previous Office action, Applicant has amended these claims and argued, on page 10 of the amendment, the first connection pattern CNP1 being part of the touch electrode. Examiner respectfully disagrees because the original disclosure, specifically ¶ [0104] of the specification and Figs. 6A and 6B, does not explicitly disclose the first connection pattern CNP1 being part of the touch electrode (TE/TE1/TE2). Moreover, the original disclosure, specifically ¶ [0067]:1-2 of the specification, explicitly discloses: “… the first and second touch electrodes TE1 and TE2 have a rhombus shape is illustrated in Fig. 1 …” Therefore, the first connection pattern CNP1 is not a part of the touch electrode (TE1/TE). Also, see claims 9 and 18 clearly reciting the first/ second connection pattern CNP1/CNP2 is not a part of the touch electrode (TE1/TE2/TE). Further, the term, “at least a portion of the touch electrode”, contains “all portions of the touch electrode” or “a whole touch electrode” so as to render the limitation, “wherein at least one of the first connection line and the second connection line is disposed on a same layer as at least a portion of the touch electrode”, containing “wherein the first connection line and the second connection line are disposed on a same layer as the [[whole]]] touch electrode”, which was not supported in the original disclosure.
In response to the rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 in the previous Office action, Applicant has amended at least all independent claims and provided, on pages 11-13 of the amendment, an argument which has been considered but is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See the new ground of rejections below.
Claim Objections
Claim 2 is objected to because of the following informalities: “a first” in line 2 should be changed to -- the first -- in order to render the antecedent basis for this limitation in the claim and to clarify the claimed limitation. Appropriate correction is required.
Claim 18 is objected to because of the following informalities: “tough” in line 11 should be changed to -- touch -- because of a typo. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 10, 17 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
  It is noted that the instant application discloses at least two embodiments, one illustrated by Figs. 1-9 and another illustrated by at least Figs. 10A-12B, and includes two groups of claims, the first group of claims 1-10 drawn to the embodiment illustrated by Figs. 1-9 and the second group of claims 11-19 drawn to the embodiment illustrated by at least Figs. 10A-12B.    

As per claim 8, this claim recites a limitation, “wherein at least one of the first connection line and the second connection line is disposed on a same layer as at least a portion of the touch electrode,” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the the layer SUB and the touch electrode TE1 provided on the layer IL1 which is not same as the layer SUB. Accordingly, the original disclosure does not contain such description and details regarding to the above underlined limitation of this claim, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

As per claim 10, this claim recites limitations, “wherein at least one of the first touch electrode, the second touch electrode, the first connection pattern, and the second connection pattern of the touch electrode is disposed on a same layer as at least one of the first connection line and the second connection line, and a remainder of the first touch electrode, the second touch electrode, the first connection pattern, and the second connection pattern of the touch electrode is disposed on a  same layer as the connection electrode.”
First, the above underlined limitations contain the feature, “the second connection pattern of the touch electrode,” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure, specifically ¶ [0104] of the specification and Figs. 6A and 6B, does not explicitly disclose the second connection pattern CNP2 being part of the touch electrode (TE/TE2). Moreover, the original disclosure, specifically ¶ [0067]:1-2 of the specification, explicitly discloses: “… the first and second touch electrodes TE1 and TE2 have a rhombus shape is illustrated in Fig. 1 …” Therefore, the second connection pattern CNP2 is not a part of the touch electrode (TE/TE2). Also, see claims 9 and 18 clearly reciting the second connection pattern CNP2 is not a part of the second touch electrode (TE2/TE). 
Second, the above underlined limitations contain the features, “wherein the first touch electrode, the second touch electrode, and the second connection pattern of the touch electrode is disposed on a same layer as at least one of the first connection line and the second connection line, and the first connection pattern is disposed on a  same layer as the connection electrode,” which were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the layer IL1 and the first connection pattern CNP1, the first connection line CL1, and the second connection line CL2 provided on the layer SUB which is not same as the layer IL1; and the remainder, i.e., the first connection pattern CNP1 provided on the layer SUB and the connection electrode CE provided on the layer IL1 which is not same as the SUB. Accordingly, the original disclosure does not contain such description and details regarding to the above underlined limitations of this claim, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

As per claim 17, this claim recites a limitation, “wherein at least one of the first connection line and the second connection line is disposed on a same layer as at least a portion of the touch electrode,” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure, specifically Fig. 12B, discloses the first connection line CL1 and the second connection line CL2 provided on the layer IL1 and the touch electrode (TE1/TE) provided on the layer SUB which is not same as the layer IL1. Accordingly, the original disclosure does not contain such description and details regarding to the above underlined limitation of this claim, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

As per claim 19, this claim recites limitations, “wherein at least one of the first touch electrode, the second touch electrode, the first connection pattern, and the second connection pattern of the touch electrode is disposed on a same layer as at least one of the first connection line and the second connection line, and a remainder of the first touch electrode, the second touch electrode, the first connection pattern, and the second connection pattern of the touch electrode is disposed on a same layer as the connection electrode.” 
First, the above underlined limitations contain the feature, “the second connection pattern of the touch electrode,” which was not described in the specification in such a way as to … the first and second touch electrodes TE1 and TE2 have a rhombus shape is illustrated in Fig. 1 …” Therefore, the second connection pattern CNP2 is not a part of the touch electrode (TE/TE2). Also, see claims 9 and 18 clearly reciting the second connection pattern CNP2 is not a part of the second touch electrode (TE2/TE). 
Second, the above underlined limitations contain the features, “wherein the first touch electrode, the second touch electrode, and the second connection pattern of the touch electrode is disposed on a same layer as at least one of the first connection line and the second connection line, and the first connection pattern is disposed on a  same layer as the connection electrode,” which were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure, specifically Figs. 12A and 12B, discloses the first touch electrode TE1, the second touch electrode TE2, and the second connection pattern CNP2 provided on the layer SUB and the first connection pattern CNP1, the first connection line CL1, and the second connection line CL2 provided on the layer IL1 which is not same as the layer SUB; and the remainder, i.e., the first connection pattern CNP1 provided on the layer IL1 and the connection electrode CE provided on the layer SUN which is not same as the IL1. Accordingly, the original disclosure does not contain such description and details regarding to the above underlined limitations of this claim, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the 
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention as not all relevant paragraphs may have been cited in the rejection. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2018/0061897 A1; hereinafter Oh) in view of Lee (US 2016/0306473 A1) and Son et al. (US 2016/0320876 A1; hereinafter Son.)
As per claim 1, Oh discloses a touch sensor (see at least Fig. 10) comprising: 
a substrate including a sensing area and a non-sensing area (see at least Fig. 10, disclosing a substrate comprising elements [111-116, 146] and including a sensing area corresponding to the element 168 and a non-sensing area being outside the boundary of the element 168;) 
see at least Fig. 10, disclosing a touch electrode comprising at least elements [152e/154e] disposed on the sensing area of the substrate;) 
a pad part disposed on the non-sensing area of the substrate (see at least Fig. 10, disclosing a pad part comprising a plurality of touch pads [170, 180] and disposed on the non-sensing area of the substrate;) 
a connection line disposed partially in both the non-sensing area and the sensing area and electrically connecting the touch electrode and the pad part, the connection line including a first connection line and a second connection line surrounding upper and side surfaces of the first connection line (see at least Fig. 10, disclosing a connection line [156a, 156b] disposed partially in the non-sensing area and the sensing area and electrically connecting the touch electrode [152e/154e] and the pad part [170, 180], the connection line including a first connection line [156a] and a second connection line [156b] surrounding upper and side surfaces of the first connection line [156a]; see at least Fig. 4A;) 
a first insulating layer disposed on the connection line in the sensing area, the first insulating layer exposing at least a portion of the second connection line (see at least Fig. 10, disclosing a first insulating layer 168 disposed on the connection line [156a, 156b] in the sensing area, the first insulating layer exposing at least a portion of the second connection line [156b];) and 
a connection electrode formed on the first insulating layer to protrude to the non-sensing area from one end of the touch electrode, the connection electrode being physically connected to the exposed portion of the second connection line (see at least Fig. 10, disclosing a connection electrode [156c] formed on the first insulating layer [168] to protrude to the non-sensing area from one end of the touch electrode [154e], the connection electrode [156c] being physically connected to the exposed second connection line [156b].)

Accordingly, Oh discloses all limitations of this claim except for “the first insulating layer disposed on the connection line in the non-sensing area and including a first contact hole exposing at least a portion of the second connection line,” “the connection line disposed entirely in the non-sensing area,” and “the connection electrode being physically connected to the exposed portion of the second connection line through the first contact hole in the first insulating layer,” as claimed.

However, in the same field of endeavor, Lee discloses a related touch sensor (see at least Figs. 1, 3) comprising: 
a substrate (SUB) including a sensing area (TA) and a non-sensing area (NTA); 
a touch electrode (TP) disposed on the sensing area (TA) of the substrate; 
a pad part (CP) disposed on the non-sensing area (NTA) of the substrate;
a connection line (SL2) electrically connecting the touch electrode (TP) and the pad part (CP); 
a first insulating layer (IL2) disposed on the connection line (SL2) in the non-sensing area, the first insulating layer (IL2) including a first contact hole exposing at least a portion of the second connection line (SL2); and 
a connection electrode (SL1) formed on the first insulating layer (IL2) to protrude from one end of the touch electrode (TP), the connection electrode (SL1) being physically connected to the exposed portion of the second connection line (SL2) through the first contact hole in the first insulating layer (IL2) (see at least Fig. 3; ¶ [0049]: last 5 lines.)

Oh, as discussed above, discloses the connection line and the connection electrode electrically and directly connected without using a contact hole. Oh further teaches two connection elements [154e, 154b] electrically connected through a contact hole (150) exposing the connection element [154b], the contact hole being formed by removing a portion of the insulating layer [168], and wherein one [154e] of the two connection elements [154e, 154b] overlaps with another [154b] of the two element connection elements [154e, 154b]) with the insulating layer [168] interposed therebetween in at least a partial area except the contact hole [150] (see at least Fig. 10; ¶ [0104].) Oh is silent to use a first contact hole, in the first insulating layer, electrically connected the connection line and the connection electrode. However, Lee, as discussed above, remedies for the deficiency of the Oh reference by teaching to use a first contact hole, in the first insulating layer, electrically connected the connection line and the connection electrode. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to also use a first 
Accordingly, the above modified Oh in view of Lee obviously renders limitations, “the first insulating layer disposed on the connection line in the non-sensing area and including the first contact hole exposing at least a portion of the second connection line” and “the connection electrode being physically connected to the exposed portion of the second connection line through the first contact hole in the first insulating layer,” but still fails to teach the limitation, “the connection line disposed entirely in the non-sensing area,” as claimed.

However, in the same field of endeavor, Son discloses a related touch sensor (see at least Figs. 1-2) comprising: a connection line (440) disposed entirely in the non-sensing area (DA) and electrically connecting the touch electrode (410) and the pad part (460) (see at least Figs. 1-2.) Son further teaches that the connection line (440) disposed entirely in the non-sensing area (DA) or alternatively, disposed partially in both the touch sensing area (TA) and non-sensing area (DA) (see ¶ [0038].)
The above modified Oh, as discussed above, discloses the connection line disposed partially in both the non-sensing area and the sensing area. Son, as discussed above, discloses the connection line disposed either partially in both the touch sensing area and non-sensing area or entirely in the non-sensing area. 
Furthermore, a change in location of an element is generally recognized as being within the level of ordinary skill in the art, see In re Japikse, 86 USPQ 70 (CCPA 1950). Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to dispose the connection line entirely in the non-sensing area in the above modified Oh touch sensor, in view of the teaching in the Son reference to obtain the same predictable result.
Accordingly, the above modified Oh in view of Lee and Son obviously renders all limitations of this claim.

As per claim 2, the above modified Oh obviously renders the connection line (156a, 156b) and the connection electrode (156c) electrically connected through the first contact hole see the discussion in the above rejection of claim 1,) the first contact hole being formed by removing a portion of the first insulating layer (see Lee at least Fig. 3; ¶ [0049]: last 5 lines), and the connection electrode overlapping with the connection line with the first insulating layer interposed therebetween in at least a partial area except the first contact hole (see Lee at least Fig. 3, disclosing the connection electrode (SL1) overlapping with the connection line (SL2) with the first insulating layer (IL2) interposed therebetween in at least a partial area except the first contact hole.) Accordingly, the above modified Oh in view of Lee and Son obviously renders all limitations of this claim.
As per claim 3, the above modified Oh obviously renders the connection electrode extending along a direction in which the connection line extending toward the pad part and overlapping with at least a portion of the connection line (see Oh at least Fig. 10, disclosing the connection electrode [156c] extending along a direction in which the connection line [156a, 156b] extending toward the pad part [170/180] and overlapping with at least a portion of the connection line [156a, 156b]; also see Lee at least Fig. 3, also teaching the same.)
As per claim 4, the above modified Oh obviously renders the first connection line having a single-layered or multi-layered structure including aluminum (see Oh at least Fig. 10; ¶ [0059]:1-3, disclosing the first connection line 156a having a single-layered or multi-layered structure including aluminum Al.)
As per claim 6, the above modified Oh obviously renders the second connection line including an opaque conductive material or a transparent conductive material (see Oh at least ¶ [0059]:3-8, disclosing the second connection line 156b including a transparent conductive material; see Oh at least ¶ [0109]:6-7, disclosing the second connection line 156b including an opaque conductive material.)
As per claim 7, the above modified Oh obviously renders the connection electrode including a transparent conductive material (see Oh at least ¶ [0058]:10-11 or ¶ [0059]: last 4 lines, disclosing the connection electrode 156c including a transparent conductive material.)
As per claim 8, the above modified Oh obviously renders at least one of the first connection line and the second connection line including a same material as the touch electrode and disposed on a same layer as at least a portion of the touch electrode (see Oh at least ¶ [0059], disclosing the second connection line 156b including a same material as the touch electrode and disposed on a same layer as at least a portion of the touch electrode [152e, 154e].)

As per claim 9, Oh discloses the touch sensor including: 
a touch electrode row having a plurality of first touch electrodes arranged along a first direction (see at least Fig. 10, disclosing a touch electrode row having a plurality of first touch electrodes [each first touch electrode being one of electrodes [152e, 154e]] arranged along a first direction [one of a vertical direction and a horizontal direction];)
a touch electrode column having a plurality of second touch electrodes arranged along a second direction intersecting the first direction (see at least Fig. 10, disclosing a touch electrode column having a plurality of second touch electrodes [each second touch electrode being another of electrodes [152e, 154e]] arranged along a second direction [another of a vertical direction and a horizontal direction]; 
a first connection pattern electrically connecting a first touch electrode to an adjacent first touch electrode (see at least Fig. 10, disclosing a first connection pattern [one of bridges [152a, 154b] electrically connecting a first touch electrode to an adjacent first touch electrode;) and
a second connection pattern electrically connecting a second touch electrode to an adjacent second touch electrode (see at least Fig. 10, disclosing a second connection pattern [another of bridges [152a, 154b] electrically connecting a second touch electrode to an adjacent second touch electrode,)
wherein the touch electrode is a terminal one of the first and/or second touch electrodes adjacent the non-sensing area (see Oh at least Fig. 10; Lee at least Figs. 1 and 3; or Son at least Figs. 1-2.)

As per claim 10, Oh discloses at least one of the first touch electrode, the second touch electrode, the first connection pattern, and the second connection pattern of the touch electrode includes the same material provided on the same layer as at least one of the first connection line and the second connection line, and a remainder of the first touch electrode, the second touch electrode, the first connection pattern, and the second connection pattern of the touch electrode including the same material provided on the same layer as the connection electrode (see at least Fig. 10; ¶¶ [0050], [0059].)

As per claim 11, Oh discloses a touch sensor (see at least Fig. 15 or 17E) comprising: 
a substrate including a sensing area and a non-sensing area (see at least Fig. 15, disclosing a substrate comprising elements [111-116, 146] and including a sensing area corresponding to the element 168 and a non-sensing area being outside the boundary of the element 168;) 
a touch electrode disposed on the sensing area of the substrate (see at least Fig. 15, disclosing a touch electrode comprising at least elements [152e/154e] disposed on the sensing area of the substrate;)
a pad part disposed on the non-sensing area of the substrate (see at least Fig. 15, disclosing a pad part comprising a plurality of touch pads [170, 180] and disposed on the non-sensing area of the substrate;) 
a connection electrode extending to the non-sensing area from one end of the touch electrode (see at least Fig. 15, disclosing a connection electrode [156a]extending to the non-sensing area from one end of the touch electrode [154e];)
a first insulating layer disposed on the connection electrode in the sensing area, the first insulating layer exposing at least a portion of the connection electrode (see at least Fig. 15, disclosing a first insulating layer 168 disposed on the connection electrode [156a] in the sensing area, the first insulating layer exposing at least a portion of the connection electrode [156a];) and 
a connection line disposed partially in both the non-sensing area and the sensing area on the first insulating layer, the connection line electrically connecting the touch electrode and the pad part by being physically connected to the exposed portion of the connection electrode, the connection line including a first connection line and a second connection line surrounding upper and side surfaces of the first connection line (see at least Fig. 15, disclosing a connection line [156b, 156c] disposed partially in both the non-sensing area and the sensing area on the first insulating layer 168, the connection line electrically connecting the touch electrode [154e/152e] and the pad part [170/180] by being physically connected to the exposed portion of the connection electrode, the connection line including a first connection line [156b] and a second connection line [156c] surrounding upper and side surfaces of the first connection line [156b]; see at least Fig. 16B.)

Accordingly, Oh discloses all limitations of this claim except for “the first insulating layer disposed on the connection electrode in the non-sensing area and including a first contact hole exposing at least a portion of the connection electrode,” “the connection line disposed entirely in the non-sensing area,” and “the connection line being physically connected to the exposed portion of the connection electrode through the first contact hole in the first insulating layer,” as claimed.

However, in the same field of endeavor, Lee discloses a related touch sensor (see at least Figs. 1-2) comprising: 
a substrate (SUB) including a sensing area (TA) and a non-sensing area (NTA); 
a touch electrode (TP) disposed on the sensing area (TA) of the substrate; 
a pad part (CP) disposed on the non-sensing area (NTA) of the substrate;
a connection electrode (SL1) extending from one end of the touch electrode (TP); 
a first insulating layer (ISL2) disposed on the connection electrode (SL1) in the sensing area and the non-sensing area and including a first contact hole exposing at least a portion of the connection electrode (SL1); and
a connection line (SL2) disposed partially in both the non-sensing area and the sensing area on the first insulating layer (ISL2), the connection line (SL2) electrically connecting the touch electrode(TP) and the pad part (CP) by being physically connected to the exposed portion of the connection electrode (SL1) through the first contact hole in the first insulating layer (see at least Fig. 2; ¶ [0042]: last 5 lines.)

Oh, as discussed above, discloses the connection line and the connection electrode electrically and directly connected without using a contact hole. Oh further teaches two connection elements [154e, 154b] electrically connected through a contact hole (150) exposing the connection element [154b], the contact hole being formed by removing a portion of the insulating layer [168], and wherein one [154e] of the two connection elements [154e, 154b] overlaps with another [154b] of the two element connection elements [154e, 154b]) with the insulating layer [168] interposed therebetween in at least a partial area except the contact hole [150] (see at least Fig. 15.) Oh is silent to use a first contact hole, in the first insulating layer, 
Accordingly, the above modified Oh in view of Lee obviously renders limitations, “the first insulating layer disposed on the connection electrode in the non-sensing area and including a first contact hole exposing at least a portion of the connection electrode” and “the connection line being physically connected to the exposed portion of the connection electrode through the first contact hole in the first insulating layer,” but still fails to teach the limitation, “the connection line disposed entirely in the non-sensing area,” as claimed.

However, in the same field of endeavor, Son discloses a related touch sensor (see at least Figs. 1-2) comprising: a connection line (440) disposed entirely in the non-sensing area (DA) and electrically connecting the touch electrode (410) and the pad part (460) (see at least Figs. 1-2.) Son further teaches that the connection line (440) disposed entirely in the non-sensing area (DA) or alternatively, disposed partially in both the touch sensing area (TA) and non-sensing area (DA) (see ¶ [0038].)
The above modified Oh, as discussed above, discloses the connection line disposed partially in both the non-sensing area and the sensing area. Son, as discussed above, discloses the connection line disposed either partially in both the touch sensing area and non-sensing area or entirely in the non-sensing area. 
Furthermore, a change in location of an element is generally recognized as being within the level of ordinary skill in the art, see In re Japikse, 86 USPQ 70 (CCPA 1950). Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to dispose the connection line entirely in the non-sensing area in the above modified Oh touch sensor, in view of the teaching in the Son reference to obtain the same predictable result.


As per claim 12, the above modified Oh obviously renders the connection electrode extending along a direction in which the connection line extends toward the pad part, and overlapping with at least a portion of the connection line (see Oh at least Fig. 15, disclosing the connection electrode [156a] extending along a direction in which the connection line [156b, 156c] extends toward the pad part [170/180], and overlapping with at least a portion of the connection line [156b, 156c].)

As per claim 13, the above modified Oh obviously renders the first connection line having a single-layered or multi-layered structure including aluminum (see Oh at least ¶ [0130], disclosing the first connection line 156b having a single-layered or multi-layered structure including aluminum Al.)
As per claim 15, the above modified Oh obviously renders the second connection line including an opaque conductive material or a transparent conductive material (see Oh at least ¶ [0130], disclosing the second connection line 156c including a transparent conductive material.)
As per claim 16, the above modified Oh obviously renders the connection electrode including a transparent conductive material (see Oh at least ¶ [0130], disclosing the connection electrode 156a including a transparent conductive material.)
As per claim 17, the above modified Oh obviously renders at least one of the first connection line and the second connection line including a same material as the touch electrode and disposed on a same layer as at least a portion of the touch electrode (see Oh at least ¶ [0130], disclosing the second connection line 156c including a same material as the touch electrode and disposed on a same layer as at least a portion of the touch electrode [152e, 154e].)

As per claim 18, the above modified Oh obviously renders the touch sensor including: 
a touch electrode row having a plurality of first touch electrodes arranged along a first direction (see Oh at least Fig. 15, disclosing a touch electrode row having a plurality of first touch electrodes [each first touch electrode being one of electrodes [152e, 154e]] arranged along a first direction [one of a vertical direction and a horizontal direction];)
a touch electrode column having a plurality of second touch electrodes arranged along a second direction intersecting the first direction (see Oh at least Fig. 15, disclosing a touch electrode column having a plurality of second touch electrodes [each second touch electrode being another of electrodes [152e, 154e]] arranged along a second direction [another of a vertical direction and a horizontal direction]; 
a first connection pattern electrically connecting a first touch electrode to an adjacent first touch electrode (see Oh at least Fig. 15, disclosing a first connection pattern [one of bridges [152a, 154b] electrically connecting a first touch electrode to an adjacent first touch electrode;) and 
a second connection pattern electrically connecting a second touch electrode to an adjacent second touch electrode (see Oh at least Fig. 15, disclosing a second connection pattern [another of bridges [152a, 154b] electrically connecting a second touch electrode to an adjacent second touch electrode,)
wherein the touch electrode is a terminal one of the first and/or second touch electrodes adjacent the non-sensing area (see Oh at least Fig. 10; Lee at least Figs. 1 and 3; or Son at least Figs. 1-2.)

As per claim 19, the above modified Oh obviously renders at least one of the first touch electrode, the second touch electrode, the first connection pattern, and the second connection pattern of the touch electrode includes a same material as at least one of the first connection line and the second connection line and disposed on a same layer as at least one of the first connection line and the second connection line, and a remainder of the first touch electrode, the second touch electrode, the first connection pattern, and the second connection pattern of the touch electrode including a same material as the connection electrode and disposed on a same layer as the connection electrode (see Oh at least Fig. 15; ¶¶ [0130], [0137].)

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view Lee and Son, and further in view of Oh (US 2018/0033829 A1; hereinafter Oh829.)
see Oh at least Fig. 10; ¶ [0059]:1-3; see Oh at least Fig. 15; ¶ [0130],) but is silent to the multi-layered structure of molybdenum (Mo) and aluminum (Al) including a triple structure of molybdenum (Mo)/aluminum (Al)/molybdenum (Mo), as claimed.
However, in the same field of endeavor, Oh829 discloses a related touch sensor (see at least Fig. 5) comprising: a touch electrode (154); a pad part (170); a first connection line (172) having a multi-layered structure including a triple structure of molybdenum (Mo)/aluminum (Al)/molybdenum (Mo), so as to improve the first connection line having high corrosion resistance and high acid resistance (see at least ¶ [0057] or [0074].) 
 Oh, as discussed above, discloses the first connection line having a multi-layered structure of molybdenum (Mo) and aluminum (Al), but is silent to the multi-layered structure of molybdenum (Mo) and aluminum (Al) including a triple structure of molybdenum (Mo)/aluminum (Al)/molybdenum (Mo), as claimed. Oh829, as discussed above, discloses the first connection line having a multi-layered structure including a triple structure of molybdenum (Mo)/aluminum (Al)/molybdenum (Mo), so as to improve the first connection line having high corrosion resistance and high acid resistance. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the first connection line of the Oh reference having a triple structure of molybdenum (Mo)/aluminum (Al)/molybdenum (Mo), in view of the teaching in the Oh829 reference, to improve the above modified touch sensor of the OH reference for the predictable result of improving the first connection line having high corrosion resistance and high acid resistance. Accordingly, the above modified Oh in view of Lee, Son, and Oh829 obviously renders all limitations of this claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626